DETAILED ACTION
Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This action is in reply to the Amendment filed on 03/17/2021.
Claims 17-36 are currently pending and have been examined.
The Information Disclosure Statement (IDS) filed on 04/05/2021 has been acknowledged.  

Response to Amendment
Applicant`s amendment, filed 03/17/2021, has been entered. Claims 17-20 have been amended. Claims 21-36 have been newly added. In light of Applicant's amendment, the rejection under 35 U.S.C. 101 has been withdrawn.

Priority
The examiner acknowledges that the instant application claims priority from Provisional Application 62/630,192, filed 02/13/2018, and therefore, the claims receive the effective filing date of 02/13/2018.  

Claim Objections
Claims 24 and 31 are objected to because of the following informalities:  
In claim 24, line 12, “determine” should read “determining”
In claim 24, line 14, “determine” should read “determining”
In claim 24, line 17, “generate” should read “generating”
In claim 24, line 18, “cause” should read “causing”
In claim 31, line 13, “determine” should read “determining”
In claim 31, line 15, “determine” should read “determining”
In claim 31, line 18, “generate” should read “generating”
In claim 31, line 19, “cause” should read “causing”
Appropriate correction is required.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 17-36 rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  

The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

Claim 17 recites “determine physical characteristics of the product by performing image analysis on a plurality of digital images depicting the product.” The subject matter of the claim does not conform to the disclosure in such a manner in which one of ordinary skill in the art would have recognized such system as being that which Applicant adequately described as the invention or what applicant actually had possession of at the time of the invention.  A review of the disclosure does not reveal the manner in which the image analysis is performed and the physical characteristics are ultimately generated (i.e., determined). Even assuming arguendo that the specification may literally support the claimed limitation (e.g., [0042] and [0075] of Applicant’s specification), merely reproducing the claim limitation in the specification or pointing to an original claim does not satisfy the written description requirement where the claim itself does not convey enough information to show that the inventor had possession of the claimed invention. The disclosure does not identify which image analysis techniques Applicant has possession of. It is noted that this is not an enablement rejection. Applicant's failure to disclose any meaningful 
Claims 18-23 inherit the deficiencies noted in claim 17 and are therefore rejected on the same basis.

Regarding claim 22, the limitation “wherein the interest signals are identified based on an indication of a physical location associated with the client device when the search query data is received by the web service” is not supported by Applicant`s specification. The specification discusses: “a location of the user 150 at a particular time may be indicative of an interest of the user 150 and, therefore, the first interest signals 148(1) may include location data that is generated and/or time stamped by a location module 124 of the user device 122. As a specific but nonlimiting example, the first interest signals 148(1) may include location data indicating that the user 150 is attending a sporting event for a professional sports team such as, for example, the SEATTLE SEAHAWKS. Thus, upon receiving the first interest signals 148(1) from the user device 122, the enhanced product customization service 102 may determine that the user 150 has exhibited at least one of a general interest in a sport (e.g., football and/or professional football) or a specific interest in a particular professional sports team” (Applicant Specification: [0039]), however the specification does not discuss that the interest signals are identified based on an indication of a physical location associated with the client device when the search query data is received by the web service. Therefore, the limitation fails to comply with the written description requirement.

Claim 23 recites “wherein the physical characteristics comprise a volume of the product determined from a plurality of surfaces of the product identified by performing the image analysis.” The subject matter of the claim does not conform to the disclosure in such a manner in which one of ordinary skill in the art would have recognized such system as being that which Applicant adequately described as the invention or what applicant actually had possession of at the time of the invention.  A review of the disclosure does not reveal the manner in which the image analysis is performed and the physical characteristics are ultimately generated (i.e., determined). Even assuming arguendo that the specification may literally support the claimed limitation (e.g., [0042] and [0075] of Applicant’s specification), merely reproducing the claim limitation in the specification or pointing to an original claim does not satisfy the written description requirement where the claim itself does not convey enough information to show that the inventor had possession of the claimed invention. The disclosure does not identify which image analysis 

Regarding claims 24-30, all the limitations in method claims 24-30 are closely parallel to the limitations of system claims 17-23 analyzed above and rejected on the same bases.  

Regarding claims 31-36, all the limitations in medium claims 31-36 are closely parallel to the limitations of system claims 17-22 analyzed above and rejected on the same bases.  

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-36 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claim 17, it is noted that the metes and bounds of this claim is unclear inasmuch as one of ordinary skill in the art cannot determine how to avoid infringement of this claim because they are not apprised of how to determine physical characteristics of the product by performing image analysis on a plurality of digital images depicting the product. The specification does not disclose any meaningful structure/algorithm explaining which image analysis technique is used to determine physical characteristics of the product rendering it unclear to how this is accomplished and what are the metes and bounds of the claim. For purposes of this examination, the examiner will interpret the claim to mean that any image analysis technique is used.  

Claims 18-23 inherit the deficiencies noted in claim 17 and are therefore rejected on the same basis.

Regarding claim 23, it is noted that the metes and bounds of this claim is unclear inasmuch as one of ordinary skill in the art cannot determine how to avoid infringement of this claim because they are not apprised of how to determine physical characteristics by performing image analysis. The specification does not disclose any meaningful structure/algorithm explaining which image analysis technique is used to determine physical characteristics rendering it unclear to how this is accomplished and what are the metes and bounds of the claim. For purposes of this examination, the examiner will interpret the claim to mean any image analysis technique is used.  

Regarding claims 24-30, all the limitations in method claims 24-30 are closely parallel to the limitations of system claims 17-23 analyzed above and rejected on the same bases.  

Regarding claims 31-36, all the limitations in medium claims 31-36 are closely parallel to the limitations of system claims 17-22 analyzed above and rejected on the same bases.  
	
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 17-21, 23-28, and 30-35 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Beaver et al., U.S. 20140279180 A1 (previously cited and hereafter referred to as “Beaver”), in view of Varley, U.S. 20190073697 A1 (previously cited and hereafter referred to as “Varley”), in further view of Steves et al., U.S. 8787707 B1 (newly cited and hereafter referred to as “Steves”).

Regarding claim 17, Beaver teaches a system, comprising: 
one or more processors (Beaver: [0113]); and 
a memory in communication with the one or more processors, the memory having computer-readable instructions stored thereupon that, when executed by the one or more processors, cause the one or more processors to (Beaver: [0113]): 
identify search query data received by the web service from a client device associated with the user (Beaver: [0043], [0090], [0092], [0106] – “a user may submit a search query for a “purple alligator handbag”. The “handbag” term may be used to match a product, such as a purse, with a term of “handbag” associated with it”); 
determine physical characteristics of the product (Beaver: [0041], [0056-0059], [0061] – “An attribute definition may specify a title name for the attributes that a respective location represents. The attribute definition may define the types of acceptable customer inputs for the corresponding attribute. For example, an attribute definition may specify that a particular attribute is a selection input attribute, where a 
determine product customization parameters for customizing the physical characteristics of the product to generate a customized product in which the customized physical characteristics are indicative of the interest category (Beaver: [0041], [0056-0059], [0061], [0092] – “During the subsequent display of customization options, the input mechanisms displayed to the customer may be determined based on the attribute definition's specification of the acceptable design input types…The attribute definition may specify the set of customization options available for customizing the attribute that corresponds to the attribute definition. For example, an attribute definition for a customizable greeting card for the customizable attribute of “background color” may specify “blue,” “yellow”, “and “white” as options…the customizable good may be a customizable table whose tabletop may be comprised of different materials, such as glass, wood, and marble. The attribute definition for the “tabletop material” attribute may include three different option images, where one option image depicts a glass tabletop, another option image depicts a wood tabletop, and a third option image depicts a marble tabletop…Or in another example, a user may submit a search query for a “purple alligator handbag”. The “handbag” term may be used to match a product, such as a purse, with a term of “handbag” associated with it, the “alligator” term, may be used to set a product option for a portion of the product, such as the cover of the handbag which has a leather material with an associated term “alligator”. The product option of “purple” may set the product option for 
generate a graphical representation of the customized product including the customized physical characteristics and cause output of the graphical representation at the client device associated with the user (Beaver: [0043], [0063], [0096], Figs. 3 and 4 – “customizable attributes are mapped to corresponding portions of the product image, and selected customization options are indicated to a customer by causing the corresponding portion of the product image to change to new image portion. This method of indicating customization option selects may be an alternative to annotating a location of the product image with an attribute image. The new image portion may depict the selected customization option. For example, the customizable product may be a shoe and the toe style of the shoe may be customizable. The toe style may be “rounded”, “pointed”, or “open toe”. In response to the a customer selecting the customization option of “rounded” for the “toe style” attribute, the product image may update so that the portion of the product image representing the “toe style” attribute depicts a “rounded toe.” The remainder of the product image may remain unaltered. The product image regions corresponding to the various customizable attributes may be displayed seamlessly, so that a customer is unable to determine the exact boundaries of the product image portion that corresponds to a particular attribute.”),
but does not explicitly teach obtaining user credentials that enable authentication of a user with a web service, the web service comprising at least one of a search engine, a social media platform, or a mail service; identifying, independent of user input, interest signals that indicate an association between the user and an interest category by monitoring user activity at the web service using the user credentials; identifying, from the monitoring and independent of user input, the search query data received by the web service from the client device associated with the user that indicates a threshold number of searches by the user for a product; and generating the graphical representation of the customized product including the customized physical parameters and causing output of the graphical representation at the client device associated with the user, independent of user input at the client device. However, Varley teaches displaying customizable products based on user data to a user (Varley: Abstract), including:
obtaining user credentials that enable authentication of a user with a web service, the web service comprising at least one of a search engine, a social media platform, or a mail service (Varley: [0053], 
identifying, independent of user input, interest signals that indicate an association between the user and an interest category by monitoring user activity at the web service using the user credentials (Varley: [0053], [0122], [0150] – “the user data and/or user information may be obtained by tracking the online activity of a user or group or users, correlating historical website user information with new user information, analyzing search terms entered by a user, analyzing accessed website content and keywords (e.g. contextual advertising), interfacing with internet service provider (ISP) or other third-party databases, accessing social media user profile or post data, analyzing user software or hardware status (e.g. available network bandwidth), and/or other like methods of obtaining user data and/or user information…Various embodiments herein are directed to collecting user information to be used to generate a customizable and personalized product advertisement…User information can comprise a user's personal information, such as a user's name, and/or family status, membership in an organization, participation in an activity, age, gender, socio-economic class, preferred brands, user location, nationality, ethnicity, relationship status, home address, work address and any other ascertainable user characteristic. For example, a user's name and the fact that he is a father can be retrieved to identify products and/or services of interest, as well as 
identifying, from the monitoring and independent of user input, the search query data received by the web service from the client device associated with the user that indicates a threshold number of searches by the user for a product (Varley: [0053], [0083], [0150] – “user data and/or user information can be obtained and utilized by the systems, methods, and devices herein…the user data and/or user information may be obtained by tracking the online activity of a user or group or users, correlating historical website user information with new user information, analyzing search terms entered by a user, analyzing accessed website content and keywords (e.g. contextual advertising)…” – “verification comprises dynamically calculating whether the retrieved user information source [i.e., analyzed search terms entered by the user] meets a threshold sufficiency level, wherein the calculation is based at least in part on the verification of the retrieved user information from the first information source…the verification 
generating the graphical representation of the customized product including the customized physical parameters and causing output of the graphical representation at the client device associated with the user, independent of user input at the client device (Varley: [0110], Claim 1, Abstract – “the website system can offer website services to an advertiser system. The advertiser system can be a company that desires to sell personalized products online. The website system can offer a service whereby the advertiser system can offer certain products, and the website system can automatically…create personalized products for the consumer viewing the advertiser's products…The advertiser and/or personalized advertisement generation and management system can personalize the products for display on the website system.”).
It would have been obvious to one of ordinary skill in the art to include in the customization system, as taught by Beaver, the ability to obtain user credentials that enable authentication of a user with a web service, the web service comprising at least one of a search engine, a social media platform, or a mail service; identify, independent of user input, interest signals that indicate an association between the user and an interest category by monitoring user activity at the web service using the user credentials; identify, from the monitoring and independent of user input, the search query data received by the web service from the client device associated with the user that indicates a threshold number of searches by the user for a product; and generate the graphical representation of the customized product including the customized physical parameters and cause output of the graphical representation at the client device associated with the user, independent of user input at the client device, as taught by Varley, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art at the time of filing to modify Beaver, to include the teachings of Varley, in order to allow highly targeted personalized advertisements for customizable products that incorporate the logo and/or name of an individual user's actual company, interests, organization, or the like (Varley: [0049]).
While Varley teaches determining physical characteristics of the product by performing analysis on a digital image depicting the product (Varley: [0067] – “an advertiser and/or personalized advertisement generation 
It would have been obvious to one of ordinary skill in the art to include in the product analysis system, as taught by Beaver/Varley, the ability to determine physical characteristics of the product by performing image analysis on a plurality of digital images depicting the product, as taught by Steves, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art at the time of filing to modify Beaver/Varley, to include the teachings of Steves, in order to easily determine what categories and/or attributes associated with a product that customers desire and generate subsequent product recommendations and targeting campaigns (Steves: Col. 1, Ln. 15-19).

Regarding claim 18, Beaver/Varley/Steves teaches the system of claim 17, wherein the user activity includes at least one of social media consumption data describing consumption of data via the social media platform by the user or social media generation data describing data uploaded to the social media platform by the user (Varley: [0053], [0122] – “the user data and/or user information may be obtained by tracking the online activity of a user or group or users…accessing social media user profile or post data…Various embodiments herein are directed to collecting user information to be used to generate a customizable and personalized product advertisement…user information can comprise data indicating an attribute. In some embodiments, an attribute can comprise…social media (such as a user profile or friends list on a social media website), a particular profile (…social media profile for a particular age)…”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Varley with Beaver and Steves for the reasons identified above with respect to claim 17.    

Regarding claim 19, Beaver/Varley/Steves teaches the system of claim 17, wherein the search query data is generated in association with a first user account that corresponds to a retail service (Beaver: [0046], [0090], [0092], [0106] – “a user may submit a search query for a “purple alligator handbag”. The “handbag” term may be used to match a product, such as a purse, with a term of “handbag” associated with it” – “The retailer of the customizable product may sell a variety of customizable products made by a variety of different makers.”), and wherein the interest signals are generated in association with a second user account that corresponds to at least one of the search engine or the social media platform (Varley: [0053], [0122] – “the user data and/or user information may be obtained by tracking the online activity of a user or group or users…analyzing search terms entered by a user…accessing social media user profile or post data…”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Varley with Beaver and Steves for the reasons identified above with respect to claim 17.    

Regarding claim 20, Beaver/Varley/Steves teaches the system of claim 17, wherein determining the physical characteristics further includes analyzing product data to determine dimensions associated with one or more outer surfaces of the product (Beaver: [0097], Fig. 4 – “In addition to being associated with a respective product image portion, each attribute of a set of customizable attributes may be associated with a set of option images, where 

Regarding claim 21, Beaver/Varley/Steves teaches the system of claim 17, wherein the one or more processors are configured to identify the interest signals by detecting at least one recurring activity that corresponds to the interest category (Varley: [0053], [0083], [0095], [0122], [0150] – “the advertiser or the personalized advertisement generation and management system can verify the user information retrieved from the first information source by referencing a second information source. The second information source can comprise an internal or external database or any of the information sources described herein…verification comprises dynamically calculating whether the retrieved user information source meets a threshold sufficiency level, wherein the calculation is based at least in part on the verification of the retrieved user information from the first information source…the verification may comprise inspection of multiple information sources, including, for example, determining frequency of user visits to websites, existence and frequency of user-entered search terms, existence and frequency of terms within social media profiles…” – “the advertiser and/or personalized advertisement generation and management system can retrieve user information…cookie data can be used to identify past browsing history…if the user visits a particular webpage frequently, a logo associated with a domain of that webpage can be used to retrieve the personalized logo” – “recurring” is happening multiple times, e.g., frequently, etc.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Varley with Beaver and Steves for the reasons identified above with respect to claim 17.    

Regarding claim 23, Beaver/Varley/Steves teaches the system of claim 17. Beaver further teaches that the physical characteristics comprise a volume of the product and the customized physical characteristics comprise a different volume for the product (Beaver: [0097], Fig. 4 – “In addition to being associated with a respective product image portion, each attribute of a set of customizable attributes may be associated with a set of option images, where each option image depicts a respective customization option. In response to a selection of a particular customization 

Regarding claims 24-28 and 30, all the limitations in method claims 24-28 and 30 are closely parallel to the limitations of system claims 17-21 and 23 analyzed above and rejected on the same bases.  

Regarding claims 31-35, all the limitations in medium claims 31-35 are closely parallel to the limitations of system claims 17-21 analyzed above and rejected on the same bases. Beaver further teaches a non-transitory computer-readable storage medium having instructions stored thereon that are executable by one or more computing devices to perform operations (Beaver: [0118-0119]).

Claims 22, 29, and 36 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Beaver, in view of Varley, in view of Steves, in further view of Dai et al., U.S. 20080222119 A1 (newly cited and hereafter referred to as “Dai”).

Regarding claim 22, Beaver/Varley/Steves teaches the system of claim 17, but does not explicitly teach that the interest signals are identified based on an indication of a physical location associated with the client device when the search query data is received by the web service. However, Dai teaches serving ads that are somewhat tailored to the interests of the user (Dai: [0022]), including the known technique of the interest signals being identified based on an indication of a physical location associated with the client device when the search query data is received by the web service (Dai: [0023], [0034], [0067] – “the search engine 110 is configured to identify a dominant query location for searches performed by the user 103 using the home computer 105. As used in this discussion, the “dominant query location” refers to a geographic area or location to which or about which a particular search query pertains. For example, if the user 103 performs a search for “Seattle restaurants,” the search engine 110 may determine that the search pertains to the city of Seattle. Accordingly, the dominant query location for this search would be Seattle.” – “Some queries might be ambiguous regarding local intent. For example, “seattle mariner games” might be searched both by users interested in going to a game and those who just want to know the scores. In such a case, the user's home location (if known) or other user activity may be used to disambiguate the intent. For instance, if the user searched “mariner tickets” and the user's home location was determined to be near Seattle, a more confident local intent conclusion could be reached.”). This known technique is applicable to the commerce system of Beaver/Varley/Steves as they share characteristics and capabilities, namely they are directed to providing product information to a user.
It would have been recognized that applying the known technique of the interest signals being identified based on an indication of a physical location associated with the client device when the search query data is received by the web service, as taught by Dai, to the teachings of Beaver/Varley/Steves would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar systems.  Further, including that the interest signals are identified based on an indication of a physical location associated with the client device when the search query data is received by the web service, as taught by Dai, into the commerce system of Beaver/Varley/Steves would have been recognized by those of ordinary skill in the art as resulting in an improved system for providing product information to a user by improving the way ads can be tailored to individuals (Dai: [0002]).

Regarding claim 29, all the limitations in method claim 29 are closely parallel to the limitations of system claim 22 analyzed above and rejected on the same bases.  

Regarding claim 36, all the limitations in medium claim 36 are closely parallel to the limitations of system claim 22 analyzed above and rejected on the same bases.  

Response to Arguments
Applicant's arguments filed 03/17/2021 have been fully considered.

35 U.S.C. § 103
Applicant argues, “In contrast to the features recited in amended claim 17, Beaver's approach for displaying a customizable product image relies exclusively on user input to designate attributes of the product that are to be changed to achieve the customization information. Consequently, Beaver cannot disclose, teach, or in any way suggest ‘generate a graphical representation of the customized product including the customized physical parameters and cause output of the graphical representation at the client device associated with the user, independent of user input at the client device,’ as recited in amended claim 17” (Remarks at 15). As shown above, the examiner has not relied on Beaver to teach that generating a graphical representation of the customized product including the customized physical parameters and causing output of the graphical representation at the client device associated with the user occurs “independent of user input at the client device.” The examiner has relied on Varley to teach this feature, as shown above.

Applicant argues, “there is no description in Beaver that is remotely suggestive of performing image analysis. Consequently, Beaver cannot disclose, teach, or suggest ‘determine physical characteristics of the product by performing image analysis on a plurality of digital images depicting the product,’ as recited in amended claim 17” (Remarks at 15). Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Formal Request for Interview
The examiner acknowledges Applicant's interview request (Remarks at 16) and invites Applicant, if interested, to contact the examiner upon receipt of this office action to schedule an interview.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Cumming, U.S. 20150220566 A1, discloses harvesting user interest signals from multiple heterogeneous data sources, such as mobile search and location information.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTNEY N MILLER whose telephone number is (571)272-8555.  The examiner can normally be reached on 9AM-6PM Monday thru Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on (571)272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRITTNEY N MILLER/Primary Examiner, Art Unit 3684